***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JOHN COUGHLIN v. STAMFORD FIRE
                DEPARTMENT ET AL.
                    (SC 20319)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

The named defendant, the Stamford Fire Department, appealed from the
   decision of the Compensation Review Board, which reversed the deci-
   sion of the Workers’ Compensation Commissioner denying the plaintiff’s
   claim for benefits under the statute (§ 7-433c) governing compensation
   for municipal police officers or firefighters with hypertension or heart
   disease. While employed as a firefighter, the plaintiff filed a claim for
   hypertension benefits pursuant to § 7-433c. The plaintiff subsequently
   retired, and the commissioner issued a finding and award, concluding
   that the plaintiff’s hypertension claim was compensable. Shortly there-
   after, D, the plaintiff’s physician, issued a report assigning a permanent
   partial disability rating of the heart for the plaintiff’s hypertension, which
   was acknowledged in a subsequent stipulated finding and award, and
   D, in that report and a supplemental report, diagnosed the plaintiff with
   coronary artery disease. D concluded that the plaintiff’s hypertension
   was a significant factor in the development of his coronary artery dis-
   ease. The plaintiff then pursued compensation for his coronary artery
   disease, claiming that it flowed from his initial hypertension claim.
   Following a hearing, the commissioner found that the plaintiff was
   neither diagnosed with nor filed a claim under § 7-433c for coronary
   artery disease until after he had retired. The commissioner concluded
   that the plaintiff did not suffer from coronary artery disease or the
   resulting disability while he was on or off duty as a regular member of
   a municipal fire department and that D’s opinion that the plaintiff was
   developing coronary artery disease while he was employed as a fire-
   fighter was not sufficient to render the claim compensable under § 7-
   433c. Accordingly, the commissioner dismissed the plaintiff’s claim for
   benefits related to his coronary artery disease. The plaintiff appealed
   from that decision to the board, which reversed the commissioner’s
   decision and remanded the case for further proceedings. The board
   concluded that, on the basis of D’s unchallenged medical reports, it was
   reasonable to infer that the plaintiff’s coronary artery disease was the
   sequela of his compensable claim for hypertension and that a cardiac
   event that occurs subsequent to an initial injury that is compensable
   under § 7-433c is not necessarily a new injury that would require the
   filing of a new notice of claim. On the defendant’s appeal from the
   board’s decision, held that the defendant could not prevail on its claim
   that the plaintiff was not entitled to benefits under § 7-433c for his
   coronary artery disease insofar as he was not diagnosed with such
   disease until after he retired from his position as a firefighter and as
   his coronary artery disease was a separate and distinct injury from
   his hypertension: a claim for heart disease that occurs after an initial,
   compensable claim for hypertension under § 7-433c may qualify for
   benefits without the need to file a notice of new claim, as long as there
   is a causal connection between the two injuries or conditions, and a
   claimant may pursue such a claim for heart disease even after retirement,
   as long as causation between the injury or condition that formed the
   basis for the initial, compensable claim and the subsequent heart disease
   is established; accordingly, because it was undisputed that the plaintiff’s
   initial claim for hypertension was timely and compensable under § 7-
   433c, and because the record contained unchallenged medical reports
   in which R concluded that the plaintiff’s hypertension was a significant
   factor in the development of his coronary artery disease, the evidence
   was sufficient to uphold the board’s conclusion that the plaintiff was
   entitled to compensation for his coronary artery disease under § 7-433c.
      Argued November 12, 2019—officially released March 10, 2020

                             Procedural History
   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Seventh District dismissing
the plaintiff’s claim for certain workers’ compensation
benefits, brought to the Compensation Review Board,
which reversed the commissioner’s decision and
remanded the case for further proceedings, and the
defendants appealed. Affirmed.
  Scott Wilson Williams, for the appellants (defen-
dants).
  Andrew J. Morrissey, for the appellee (plaintiff).
                          Opinion

   KAHN, J. The named defendant, the Stamford Fire
Department,1 appeals2 from the decision of the Compen-
sation Review Board (board), which reversed the deci-
sion of the Workers’ Compensation Commissioner for
the Seventh District (commissioner) denying benefits
to the plaintiff, John Coughlin, pursuant to General
Statutes § 7-433c (a).3 Coughlin v. Stamford Fire Dept.,
No. 6218, CRB 5-17-9 (February 15, 2019). On appeal, the
defendant asserts that the board incorrectly determined
that the plaintiff’s heart disease claim was timely
because, at the time of his diagnosis and disability, the
plaintiff had retired as a firefighter and was no longer
employed by the defendant. Additionally, the defendant
asserts that a claim for a new injury of heart disease
cannot be established on the basis of its causal relation-
ship to the plaintiff’s initial compensable claim for
hypertension because § 7-433c mandates that hyperten-
sion and heart disease be treated as separate and dis-
tinct injuries. The plaintiff responds that his heart dis-
ease claim was timely because it flowed from his
compensable claim for hypertension, and neither a plain
reading of § 7-433c nor this court’s interpretation of
that statute requires hypertension and heart disease to
be treated as separate diseases when they are causally
related. We agree with the plaintiff and, accordingly,
affirm the decision of the board.
   The record reveals the following undisputed facts
and procedural history. The plaintiff was hired by the
defendant as a regular member of its fire department
on November 26, 1975.4 While employed as a firefighter,
the plaintiff filed a claim for hypertension benefits pur-
suant to § 7-433c based on a January 28, 2011 date
of injury. The plaintiff retired from his position as a
firefighter on April 5, 2013, based on his years of service.
On March, 22, 2016, the commissioner issued a finding
and award, concluding that the plaintiff’s claim for
hypertension was compensable. Following that finding
and award, Donald Rocklin, the plaintiff’s physician,
issued a report dated May 21, 2016, that assigned a 6
percent permanent partial disability rating of the heart
for the plaintiff’s hypertension, which was acknowl-
edged in a subsequent stipulated finding and award
dated August 20, 2016. In addition, both Rocklin’s May
21, 2016 report and supplemental report dated June
29, 2016, diagnosed the plaintiff with coronary artery
disease. In those reports, Rocklin concluded that the
plaintiff’s hypertension was a significant factor in the
development of his coronary artery disease. The plain-
tiff then pursued compensation for his coronary artery
disease, claiming that it flowed from his January 28,
2011 hypertension claim.
  Following a hearing on the heart disease claim, the
commissioner found that the plaintiff was neither diag-
nosed with coronary artery disease nor filed a claim
for that disease under § 7-433c until after he had retired.
Citing our decision in Holston v. New Haven Police
Dept., 323 Conn. 607, 149 A.3d 165 (2016), and the Appel-
late Court’s decision in Staurovsky v. Milford Police
Dept., 164 Conn. App. 182, 134 A.3d 1263 (2016), appeal
dismissed, 324 Conn. 693, 154 A.3d 525 (2017), the com-
missioner concluded that the plaintiff’s coronary artery
disease and resulting disability were not suffered while
the plaintiff was on or off duty as a regular member of
a municipal fire department. Furthermore, the commis-
sioner concluded that Rocklin’s opinion that the plain-
tiff was developing coronary artery disease while he
was employed by the defendant was not sufficient to
make the claim compensable under § 7-433c. Accord-
ingly, on September 7, 2017, the commissioner issued
a finding and dismissal as to the plaintiff’s claim for
benefits related to his heart disease. The plaintiff then
appealed from that decision to the board.
   In accordance with its decision in Dickerson v. Stam-
ford, No. 6215, CRB 7-17-8 (September 12, 2018), the
board stated that it did not believe that ‘‘a cardiac event
that occurred at a later date from an initial compensable
injury [pursuant to § 7-433c] must, as a matter of law,
be deemed a new injury.’’ (Emphasis in original; internal
quotation marks omitted.) The board observed that
‘‘benefits pursuant to § 7-433c claims are to be awarded
in the same amount and the same manner as that pro-
vided under [the Workers’ Compensation Act (act),
General Statutes § 31-275 et seq.],’’ and ‘‘[w]ere the
[plaintiff] to have sustained the sequelae of a compensa-
ble injury under [the act], he would not be expected to
file a new notice of claim.’’ (Internal quotation marks
omitted.) On the basis of the unchallenged medical
reports from Rocklin concluding that the plaintiff’s
hypertension was a significant factor in the develop-
ment of his coronary artery disease, the board con-
cluded that it was reasonable to infer that the plaintiff’s
coronary artery disease was the sequela of his accepted
§ 7-433c claim for hypertension. Accordingly, the board
reversed the decision of the commissioner and
remanded the case for further proceedings. This
appeal followed.
   ‘‘The principles that govern our standard of review
in workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . [Moreover, it] is well established that
[a]lthough not dispositive, we accord great weight to
the construction given to the workers’ compensation
statutes by the commissioner and [the] board. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested interpreta-
tion . . . .’’ (Footnote omitted; internal quotation
marks omitted.) Holston v. New Haven Police Dept.,
supra, 323 Conn. 611–13. In addition, ‘‘we are mindful
of the proposition that all workers’ compensation legis-
lation, because of its remedial nature, should be broadly
construed in favor of disabled employees. . . . This
proposition applies as well to the provisions of [§] 7-
433c . . . because the measurement of the benefits to
which a § 7-433c claimant is entitled is identical to the
benefits that may be awarded to a [claimant] under
. . . [the act]. . . . We also recognize, however, that
the filing of a timely notice of claim is a condition
precedent to liability and a jurisdictional requirement
that cannot be waived.’’ (Internal quotation marks omit-
ted.) Id., 613.
   ‘‘The plain language of § 7-433c demonstrates that a
uniformed member of a paid municipal fire department
or a regular member of a paid municipal police depart-
ment is entitled to benefits under the statute when the
officer meets the following requirements: (1) has passed
a preemployment physical; (2) the preemployment
physical failed to reveal any evidence of hypertension
or heart disease; (3) suffers either off duty or on duty
any condition or impairment of health; (4) the condition
or impairment of health was caused by hypertension
or heart disease; and (5) the condition or impairment
results in his death or his temporary or permanent,
total or partial disability. The statute contains no other
requirements to qualify for its benefits.’’ Id., 616–17. ‘‘It
is settled that, because . . . § 7-433c (a) does not set
forth a limitation period for filing a claim but provides
for the administration of benefits ‘in the same amount
and the same manner as that provided under [the act]
if such death or disability was caused by a personal
injury which arose out of and in the course of his
employment,’ the one year limitation period of [General
Statutes] § 31-294c (a) governs claims filed under § 7-
433c.’’ Ciarlelli v. Hamden, 299 Conn. 265, 278, 8 A.3d
1093 (2010).
   As the Appellate Court has previously recognized,
§ 7-433c was intended to ‘‘eliminate two of the basic
requirements for coverage under [the act], namely the
causal connection between hypertension and heart dis-
ease and the employment, and the requirement that the
illness was suffered during the course of employment.’’
Salmeri v. Dept. of Public Safety, 70 Conn. App. 321,
331, 798 A.2d 481, cert. denied, 261 Conn. 919, 806 A.2d
1055 (2002). ‘‘More specifically, the legislature’s intent
was to afford the named occupations with a bonus
by way of a rebuttable presumption of compensability
when, under the appropriate conditions, the employee
suffered heart disease or hypertension.’’ (Internal quo-
tation marks omitted.) Holston v. New Haven Police
Dept., supra, 323 Conn. 617.
   This is not the end of the inquiry, however, because
§ 7-433c applies only to the injured worker’s establish-
ment of a compensable claim in the first instance.
‘‘[O]nce § 7-433c coverage is established, the measure-
ment of the plaintiff’s benefits under this statute is
identical to the benefits that may be awarded to a plain-
tiff under [the act].’’ Felia v. Westport, 214 Conn. 181,
185, 571 A.2d 89 (1990); see also Lambert v. Bridgeport,
204 Conn. 563, 566, 529 A.2d 184 (1987) (‘‘§ 7-433c enti-
tles a qualified, hypertensive or [heart disabled] fire-
fighter or police officer to receive compensation and
medical care equivalent to that available under [the
act]’’); Salmeri v. Dept. of Public Safety, supra, 70 Conn.
App. 338–39 (‘‘once the conditions of § 7-433c are met,
benefits must be paid by the municipality in accordance
with the [act]’’). As a result, although there is no require-
ment that a claimant demonstrate that the initial injury
was causally related to employment under § 7-433c,
compensability of subsequent injuries flowing from that
initial injury is assessed in accordance with the act.
   Under the act, an employee, having suffered a com-
pensable primary injury during the course of his
employment, may also be compensated for a subse-
quent injury that occurs outside the course of employ-
ment when the subsequent injury is ‘‘the direct and
natural result of a compensable primary injury.’’ (Inter-
nal quotation marks omitted.) Sapko v. State, 305 Conn.
360, 380, 44 A.3d 827 (2012). In addition, the plaintiff’s
failure to comply with the notice provision under § 31-
294c (a) will not bar a claim when the ‘‘late claimed
condition was causally related to a timely reported inci-
dent for which the employer furnished medical care.’’
Carter v. Clinton, 304 Conn. 571, 581, 41 A.3d 296 (2012).
‘‘Consequently, all the medical consequences and
sequelae that flow from the primary injury are compen-
sable’’; Sapko v. State, supra, 381; so long as there exists
the ‘‘requisite causal connection between the primary
injury and the subsequent injury.’’ Id., 386. It follows
that a claim for a heart disease that occurred after an
initial compensable claim for hypertension pursuant to
§ 7-433c may qualify for benefits without the need to
file a new notice of claim, as long as there is a causal
connection between the two injuries, as required by
the act.
  In interpreting the act, this court has previously noted
that, ‘‘[u]nless causation under the facts is a matter of
common knowledge, the plaintiff has the burden of
introducing expert testimony to establish a causal link
between the compensable workplace injury and the
subsequent injury.’’ Id. ‘‘When . . . it is unclear
whether an employee’s [subsequent injury] is causally
related to a compensable injury, it is necessary to rely
on expert medical opinion. . . . Unless the medical
testimony by itself establishes a causal relation, or
unless it establishes a causal relation when it is consid-
ered along with other evidence, the commissioner can-
not reasonably conclude that the [subsequent injury] is
causally related to the employee’s employment.’’ (Cita-
tion omitted; internal quotation marks omitted.) Maran-
dino v. Prometheus Pharmacy, 294 Conn. 564, 591–92,
986 A.2d 1023 (2010).
   To illustrate the relationship between § 7-433c and
the act, we offer the following examples, each of which
assumes that the claimant was a firefighter or police
officer employed by a paid municipal department whose
employment began before July 1, 1996, and that he or
she passed a preemployment physical that did not
reveal any evidence of hypertension or heart disease.
If such a claimant—while still employed—suffers a con-
dition or impairment from hypertension or heart disease
that results in a disability, that claimant may file a claim
under § 7-433c.5 If the claim is found to be compensable,
that claimant may also be eligible for benefits related
to a subsequent condition—including related heart dis-
ease—as long as the causation requirements set forth
in the act are met. Cf. id.; Hernandez v. Gerber Group,
222 Conn. 78, 86, 608 A.2d 87 (1992). Such a claimant
may pursue claims for subsequent, related injuries,
regardless of whether he or she is still employed; the
act does not require that sequelae be causally related
to the claimant’s employment directly, as long as a
subsequent injury is causally related to a primary, com-
pensable injury. See, e.g., Marandino v. Prometheus
Pharmacy, supra, 294 Conn. 591–92; see also Holston
v. New Haven Police Dept., supra, 323 Conn. 617 (when
requirements are met and compensable claim is estab-
lished, § 7-443c creates rebuttable presumption that
claimant’s employment caused primary injury). To con-
clude, as the defendant suggests—that heart disease
claims occurring after retirement are not compensable,
even if such claims flow from a primary compensable
claim—would run afoul of the clear legislative intent
underlying § 7-433c.
   The defendant cites Holston for the proposition that
‘‘the legislature intended for hypertension and heart
disease to be treated as two separate diseases for the
purposes of § 7-443c,’’ and draws our attention to a
particular footnote in that decision addressing causal
relationships between injuries in the context of a new
claim. See Holston v. New Haven Police Dept., supra,
323 Conn. 616, 618 n.7. Holston, however, is factually
distinguishable. In Holston, the plaintiff—who was
employed as a municipal police officer when his claim
was filed—was diagnosed with hypertension in Octo-
ber, 2009, and suffered a myocardial infarction on
March 10, 2011. Id., 610. The plaintiff filed a claim for
benefits on March 14, 2011, for both hypertension and
heart disease, which he claimed were causally related.
Id., 610–11. It was undisputed on appeal to this court
that the plaintiff’s hypertension claim was untimely
because he did not file it within one year of his diagno-
sis. Id., 614. This court held, however, that his failure
to file a timely compensable claim for hypertension did
not bar his subsequent claim for heart disease that was
timely and met the requirements of § 7-433c.6 Id., 616–
17, 619. Unlike Holston, the present case does not
involve the filing of a new claim for heart disease
because the plaintiff established a compensable claim
for hypertension while he was employed as a munici-
pal firefighter.
   Section 7-433c was intended to place ‘‘[police officers
and firefighters] who die or are disabled as a result of
hypertension or heart disease in the same position vis-
à-vis compensation benefits as [police officers and fire-
fighters] who die or are disabled as a result of service
related injuries.’’ (Internal quotation marks omitted.)
Staurovsky v. Milford Police Dept., supra, 164 Conn.
App. 197. When § 7-433c is applied as set forth in this
opinion, heart disease diagnosed after a claimant retires
is compensable, regardless of whether that disease
flows from an initial claim of hypertension brought
under § 7-433c, or from an initial claim brought under
the act (e.g., an injury suffered when responding to a
fire). Such a construction effectuates the legislature’s
intent to provide firefighters and police officers with
the same benefits under § 7-433c as they would have
obtained under the act.
   If a claimant, however, does not experience any con-
dition or impairment of health related to hypertension
or heart disease while employed as a firefighter or
police officer and subsequently retires or otherwise
leaves employment, then such postemployment claims
of hypertension or heart disease are not compensable
pursuant to § 7-433c. See id., 200–201 (‘‘to qualify for
benefits pursuant to § 7-433c, the claimant must estab-
lish the existence of a condition or impairment of health
caused by hypertension or heart disease during [his or
her period of employment], which results in the claim-
ant’s death or disability’’ (internal quotation marks omit-
ted)). The rebuttable presumption that employment
caused the claimant’s hypertension or heart disease
is clearly limited to claims filed while the claimant is
employed as a municipal firefighter or police officer,
thereby limiting the responsibility of the municipality.
   Having clarified the relationship between § 7-433c
and the act, we now turn to the defendant’s claim that
the plaintiff is not entitled to benefits related to his
heart disease because (1) he was not diagnosed until
after he retired and (2) his heart disease was a separate
and distinct injury from his hypertension. In the present
case, it is undisputed that the plaintiff’s initial claim for
hypertension met the five requirements of § 7-433c, was
timely, and was compensable. As a result, the plaintiff
may submit claims for subsequent injuries that flow
from his primary claim for hypertension pursuant to
the requirements of the act. In addition, the evidentiary
record contains unchallenged medical reports from a
qualified expert, Rocklin, concluding that the plaintiff’s
hypertension was a significant factor in the develop-
ment of his heart disease. Rocklin’s reports, which were
credited by both the commissioner and the board, pro-
vide a reasonable basis for the board’s conclusion that
the plaintiff’s heart disease was the sequela of his hyper-
tension, which was the injury at issue in his primary
claim. This evidence is sufficient to uphold the board’s
conclusion that the plaintiff is entitled to compensation
for his heart disease.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other justices concurred.
  1
     PMA Management Corporation of New England, a third-party administra-
tor for the city of Stamford, is a defendant in the present case and joined
in this appeal. In the interest of simplicity, we refer to the Stamford Fire
Department as the defendant throughout this opinion.
   2
     The defendant appealed from the decision of the Compensation Review
Board to the Appellate Court, and we transferred the appeal to this court
pursuant to General Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     General Statutes § 7-433c (a) provides: ‘‘Notwithstanding any provision
of chapter 568 or any other general statute, charter, special act or ordinance
to the contrary, in the event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal police department who
successfully passed a physical examination on entry into such service, which
examination failed to reveal any evidence of hypertension or heart disease,
suffers either off duty or on duty any condition or impairment of health
caused by hypertension or heart disease resulting in his death or his tempo-
rary or permanent, total or partial disability, he or his dependents, as the
case may be, shall receive from his municipal employer compensation and
medical care in the same amount and the same manner as that provided
under chapter 568 if such death or disability was caused by a personal injury
which arose out of and in the course of his employment and was suffered
in the line of duty and within the scope of his employment, and from the
municipal or state retirement system under which he is covered, he or his
dependents, as the case may be, shall receive the same retirement or survivor
benefits which would be paid under said system if such death or disability
was caused by a personal injury which arose out of and in the course of
his employment, and was suffered in the line of duty and within the scope
of his employment. If successful passage of such a physical examination
was, at the time of his employment, required as a condition for such employ-
ment, no proof or record of such examination shall be required as evidence
in the maintenance of a claim under this section or under such municipal
or state retirement systems. The benefits provided by this section shall be
in lieu of any other benefits which such policeman or fireman or his depen-
dents may be entitled to receive from his municipal employer under the
provisions of chapter 568 or the municipal or state retirement system under
which he is covered, except as provided by this section, as a result of any
condition or impairment of health caused by hypertension or heart disease
resulting in his death or his temporary or permanent, total or partial disabil-
ity. As used in this section, ‘municipal employer’ has the same meaning as
provided in section 7-467.’’
   4
     Section 7-433c (b) provides in relevant part that ‘‘those persons who
began employment on or after July 1, 1996, shall not be eligible for any
benefits pursuant to this section.’’ In the present case, it is undisputed that
the plaintiff was hired on November 26, 1975.
   5
     The claimant also could file a claim under the act if he or she could
demonstrate a causal link between his or her hypertension or heart disease
and his or her employment. See, e.g., Solonick v. Electric Boat Corp., 111
Conn. App. 793, 799–800, 961 A.2d 470 (2008), cert. denied, 290 Conn. 916,
965 A.2d 555 (2009).
   6
     In Holston, this court explained that, for purposes of establishing a new
claim, the use of the disjunctive term ‘‘or’’ in § 7-433c when determining
benefit eligibility for a claimant who suffers a disability caused by hyperten-
sion or heart disease ‘‘indicates that the legislature intended for hypertension
and heart disease to be treated as two separate diseases . . . .’’ (Internal
quotation marks omitted.) Holston v. New Haven Police Dept., supra, 323
Conn. 616. This is true even if a previous diagnosis of hypertension—for
which a claim was not sought or was untimely—is a significant factor leading
to a subsequent diagnosis of a related heart condition for which a new claim
is filed, as long as the five requirements set forth in § 7-433c are met and
timely notice is given for the new claim. See id. (‘‘[a]ccordingly, we conclude
that the plain language of the statute demonstrates that the failure to file
a timely claim for benefits related to hypertension does not bar a later timely
claim for heart disease’’).